Exhibit 10.2

 

INCENTIVE STOCK OPTION AWARD AGREEMENT

FOR EMPLOYEES

 

Tuesday Morning Corporation
2008 Long-Term Equity Incentive Plan

 

This INCENTIVE STOCK OPTION AWARD AGREEMENT (this “Agreement”) is entered into
between Tuesday Morning Corporation, a Delaware corporation (the “Company”), and
                                 (“Optionee”).  The Board of Directors of the
Company has adopted, and the stockholders of the Company have approved, the
Tuesday Morning Corporation 2008 Long-Term Equity Incentive Plan (the “Plan”),
the terms of which are incorporated by reference herein in their entirety.  The
Company has agreed to grant Optionee this option to purchase shares of common
stock of the Company as an inducement for Optionee’s continued and effective
performance of services for the Company.  Any term used in this Agreement that
is not specifically defined herein shall have the meaning specified in the Plan.

 

IT IS AGREED:

 


1.                                     GRANT OF OPTION. SUBJECT TO THE TERMS OF
THE PLAN, THIS AGREEMENT AND THE NOTICE OF GRANT OF STOCK OPTIONS AND OPTION
AGREEMENT TO WHICH THIS AGREEMENT IS ATTACHED (THE “OPTION
NOTICE”),                      (THE “GRANT DATE”), THE COMPANY GRANTED TO
OPTIONEE AN OPTION (THE “OPTION”) TO PURCHASE                          SHARES OF
THE COMMON STOCK OF THE COMPANY, $.01 PAR VALUE PER SHARE (THE “COMMON STOCK”),
AT A PRICE OF                            PER SHARE (THE “EXERCISE PRICE”),
SUBJECT TO ADJUSTMENT AS PROVIDED IN THE PLAN.


 


2.                                     TYPE OF OPTION.  THE OPTION IS AN
INCENTIVE STOCK OPTION WHICH IS INTENDED TO BE GOVERNED BY SECTION 422 OF THE
CODE.  TO THE EXTENT THE OPTION OR ANY PART THEREOF FAILS TO QUALIFY AS AN
INCENTIVE STOCK OPTION, IT SHALL BE TREATED AS A NONQUALIFIED STOCK OPTION.


 


3.                                     OPTIONEE’S AGREEMENT.  IN ACCEPTING THE
OPTION, OPTIONEE ACCEPTS AND AGREES TO BE BOUND BY ALL THE TERMS AND CONDITIONS
OF THE PLAN WHICH PERTAIN TO INCENTIVE STOCK OPTIONS GRANTED UNDER THE PLAN.


 


4.                                     DISQUALIFYING DISPOSITION.  IF OPTIONEE
DISPOSES OF COMMON STOCK TRANSFERRED TO OPTIONEE UPON OPTIONEE’S EXERCISE OF THE
OPTION WITHIN TWO YEARS AFTER THE DATE OF THE GRANTING OF THE OPTION OR WITHIN
ONE YEAR AFTER THE TRANSFER OF THE COMMON STOCK TO OPTIONEE, ALL OR A PORTION OF
THE OPTION WILL BE TAXED AS IF IT WERE A NONQUALIFIED STOCK OPTION RATHER THAN
AN INCENTIVE STOCK OPTION.


 


5.                                     $100,000 LIMIT ON ISOS.  TO THE EXTENT
THAT THE AGGREGATE FAIR MARKET VALUE OF COMMON STOCK WITH RESPECT TO WHICH
INCENTIVE STOCK OPTIONS ARE EXERCISABLE FOR THE FIRST TIME BY OPTIONEE DURING
ANY CALENDAR YEAR (UNDER THE PLAN OR ANY OTHER PLAN OF THE COMPANY OR ITS
AFFILIATES) EXCEEDS $100,000, THE OPTIONS WILL BE TREATED AS NONQUALIFIED STOCK
OPTIONS.  FOR PURPOSES OF THIS RULE, THE FAIR MARKET VALUE OF THE STOCK IS
DETERMINED AT THE TIME THE OPTION FOR THE STOCK IS GRANTED.


 

--------------------------------------------------------------------------------



 


6.                                     VESTING OF OPTION.  SUBJECT TO THE
PROVISIONS HEREOF AND THE PROVISIONS OF THE PLAN, THE OPTION WILL VEST AND
BECOME EXERCISABLE RATABLY ON A DAILY BASIS COMMENCING ON THE DAY FOLLOWING THE
GRANT DATE AND ENDING ON THE THIRD ANNIVERSARY OF THE GRANT DATE (THE “VESTING
PERIOD”) SO THAT ON THE THIRD ANNIVERSARY OF THE GRANT DATE THE OPTION SHALL BE
EXERCISABLE IN FULL, PROVIDED THAT OPTIONEE IS AND HAS BEEN CONTINUOUSLY
EMPLOYED BY THE COMPANY OR ANY SUBSIDIARY (AS THAT TERM IS DEFINED IN
SECTION 23) FROM THE DATE OF THIS AGREEMENT THROUGH SUCH DATE.  ANY REFERENCE TO
“DAILY” VESTING IN THE OPTION NOTICE SHALL MEAN THAT THE OPTION VESTS RATABLY ON
A DAILY BASIS DURING THE VESTING PERIOD.  TO THE EXTENT NOT EXERCISED,
INSTALLMENTS SHALL BE CUMULATIVE AND MAY BE EXERCISED IN WHOLE OR IN PART.  IN
THE EVENT THAT OPTIONEE’S EMPLOYMENT IS TERMINATED BY THE COMPANY WITHOUT CAUSE
OR BY OPTIONEE WITH GOOD REASON, (A) THE PORTION OF THE OPTION WHICH IS THEN
VESTED WILL CONTINUE TO BE EXERCISABLE UNTIL THE TENTH ANNIVERSARY OF THE GRANT
DATE (THE “OPTION GENERAL EXPIRATION DATE”) AND (B) IF THE OPTION IS NOT THEN
FULLY VESTED AND EXERCISABLE AN AMOUNT OF THE SHARES OF COMMON STOCK SUBJECT TO
THE OPTION EQUAL TO ONE MORE YEAR’S VESTING (OR SUCH LESSER NUMBER OF SHARES AS
ARE NOT THEN VESTED) WILL VEST AND BECOME EXERCISABLE UPON SUCH TERMINATION AND
WILL CONTINUE TO BE EXERCISABLE UNTIL THE OPTION GENERAL EXPIRATION DATE.  NO
PORTION OF THE OPTION SHALL BE EXERCISABLE IN ANY EVENT ON OR AFTER THE OPTION
GENERAL EXPIRATION DATE; PROVIDE, HOWEVER, THAT IF OPTIONEE IS A TEN PERCENT
(10%) SHAREHOLDER WITHIN THE MEANING OF SECTION 422(B)(6) OF THE CODE ON THE
GRANT DATE, AN OPTION SHALL NOT BE EXERCISABLE AFTER THE EXPIRATION OF FIVE
YEARS FROM THE GRANT DATE.  AN OPTION MAY NOT BE EXERCISED FOR A FRACTION OF A
SHARE OF COMMON STOCK.


 

7.                                     Manner of Exercise.

 


(A)           TO THE EXTENT THAT THE OPTION IS VESTED AND EXERCISABLE IN
ACCORDANCE WITH SECTION 6 OF THIS AGREEMENT, THE OPTION MAY BE EXERCISED BY
OPTIONEE AT ANY TIME, OR FROM TIME TO TIME, IN WHOLE OR IN PART, ON OR PRIOR TO
THE TERMINATION OF THE OPTION (AS SET FORTH IN SECTIONS 6 AND 8 OF THIS
AGREEMENT) UPON PAYMENT OF THE EXERCISE PRICE FOR THE SHARES TO BE ACQUIRED IN
ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT AND THE PLAN.


 


(B)           IF OPTIONEE IS ENTITLED TO EXERCISE THE VESTED AND EXERCISABLE
PORTION OF THE OPTION, AND WISHES TO DO SO, IN WHOLE OR PART, OPTIONEE SHALL
(I) DELIVER TO THE COMPANY A FULLY COMPLETED AND EXECUTED NOTICE OF EXERCISE, IN
THE FORM ATTACHED AS ANNEX A HERETO, OR SUCH OTHER FORM AS MAY HEREINAFTER BE
DESIGNATED BY THE COMPANY IN ITS SOLE DISCRETION, SPECIFYING THE EXERCISE DATE
AND THE NUMBER OF SHARES OF COMMON STOCK TO BE PURCHASED PURSUANT TO SUCH
EXERCISE AND (II) REMIT TO THE COMPANY IN A FORM SATISFACTORY TO THE COMPANY, IN
ITS SOLE DISCRETION, THE EXERCISE PRICE FOR THE SHARES TO BE ACQUIRED ON
EXERCISE OF THE OPTION, PLUS AN AMOUNT SUFFICIENT TO SATISFY ANY WITHHOLDING TAX
OBLIGATIONS OF THE COMPANY THAT ARISE IN CONNECTION WITH SUCH EXERCISE (AS
DETERMINED BY THE COMPANY) IN ACCORDANCE WITH THE PROVISIONS OF SECTIONS 5.7 AND
15.3 OF THE PLAN.


 


(C)           THE COMPANY’S OBLIGATION TO DELIVER SHARES OF THE COMMON STOCK TO
OPTIONEE UNDER THIS AGREEMENT IS SUBJECT TO AND CONDITIONED UPON OPTIONEE
SATISFYING ALL TAX OBLIGATIONS ASSOCIATED WITH OPTIONEE’S RECEIPT, HOLDING AND
EXERCISE OF THE OPTION.  UNLESS OTHERWISE APPROVED BY THE COMMITTEE, ALL SUCH
TAX OBLIGATIONS SHALL BE PAYABLE IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 5.7 OF THE PLAN.  THE COMPANY AND ITS SUBSIDIARIES, AS APPLICABLE, SHALL
BE ENTITLED TO DEDUCT FROM ANY COMPENSATION OTHERWISE DUE TO OPTIONEE THE AMOUNT
NECESSARY TO SATISFY ALL SUCH TAXES.

 

2

--------------------------------------------------------------------------------


 


(D)           UPON FULL PAYMENT OF THE EXERCISE PRICE AND SATISFACTION OF ALL
APPLICABLE TAX OBLIGATIONS, AND SUBJECT TO THE APPLICABLE TERMS AND CONDITIONS
OF THE PLAN AND THE TERMS AND CONDITIONS OF THIS AGREEMENT, THE COMPANY SHALL
CAUSE CERTIFICATES FOR THE SHARES PURCHASED HEREUNDER TO BE DELIVERED TO
OPTIONEE OR CAUSE AN UNCERTIFICATED BOOK-ENTRY REPRESENTING THE SUCH SHARES TO
BE MADE.


 


8.                                     TERMINATION OF OPTION.  EXCEPT AS
OTHERWISE PROVIDED IN SECTION 6 OF THIS AGREEMENT, UNLESS THE OPTION TERMINATES
EARLIER AS PROVIDED IN THIS SECTION 8 THE OPTION SHALL TERMINATE AND BECOME NULL
AND VOID ON THE OPTION GENERAL EXPIRATION DATE.  EXCEPT AS OTHERWISE PROVIDED IN
SECTION 6 OF THIS AGREEMENT, IF OPTIONEE CEASES TO BE AN EMPLOYEE OF THE COMPANY
FOR ANY REASON THE OPTION SHALL NOT CONTINUE TO VEST AFTER SUCH CESSATION OF
SERVICE AS AN EMPLOYEE.


 


(A)           IF OPTIONEE CEASES TO BE AN EMPLOYEE OF THE COMPANY AND ANY
SUBSIDIARY DUE TO DEATH OR DISABILITY, (I) THE PORTION OF THE OPTION THAT WAS
EXERCISABLE ON THE DATE OF SUCH CESSATION SHALL REMAIN EXERCISABLE FOR, AND
SHALL OTHERWISE TERMINATE AND BECOME NULL AND VOID AT THE END OF, A PERIOD OF
ONE YEAR FROM THE DATE OF SUCH DEATH OR DISABILITY, BUT IN NO EVENT AFTER THE
OPTION GENERAL EXPIRATION DATE; AND (II) THE PORTION OF THE OPTION THAT WAS NOT
EXERCISABLE ON THE DATE OF SUCH CESSATION SHALL BE FORFEITED AND BECOME NULL AND
VOID IMMEDIATELY UPON SUCH CESSATION.  NOTWITHSTANDING THE FOREGOING, IF THE
DISABILITY GIVING RISE TO THE TERMINATION OF EMPLOYMENT IS NOT WITHIN THE
MEANING OF SECTION 422(E)(3) OF THE CODE, IF THE OPTION IS NOT EXERCISED BY
OPTIONEE WITHIN 90 DAYS AFTER THE DATE OF TERMINATION OF EMPLOYMENT THE OPTION
WILL CEASE TO QUALIFY AS AN ISO AND WILL BE TREATED AS NSO UNDER THE PLAN IF
REQUIRED TO BE SO TREATED UNDER THE CODE.


 


(B)           IF OPTIONEE CEASES TO BE AN EMPLOYEE OF THE COMPANY AND ANY
SUBSIDIARY UPON THE OCCURRENCE OF OPTIONEE’S RETIREMENT (AS THAT TERM IS DEFINED
IN SECTION 23), (A) THE PORTION OF THE OPTION THAT WAS EXERCISABLE ON THE DATE
OF RETIREMENT SHALL REMAIN EXERCISABLE FOR, AND SHALL OTHERWISE TERMINATE AND
BECOME NULL AND VOID AT THE END OF, A PERIOD OF UP TO THREE YEARS AFTER THE DATE
OF RETIREMENT, BUT IN NO EVENT AFTER (X) THE OPTION GENERAL EXPIRATION DATE OR
(Y) THE DAY BEFORE THE DATE OPTIONEE BEGINS ENGAGING IN COMPETITION (AS THAT
TERM IS DEFINED IN SECTION 23) DURING SUCH THREE-YEAR PERIOD UNLESS HE OR SHE
RECEIVES WRITTEN CONSENT TO DO SO FROM THE BOARD OR THE COMMITTEE, AND (B) THE
PORTION OF THE OPTION THAT WAS NOT EXERCISABLE ON THE DATE OF RETIREMENT SHALL
BE FORFEITED AND BECOME NULL AND VOID IMMEDIATELY UPON SUCH RETIREMENT. 
NOTWITHSTANDING THE FOREGOING, IF THE OPTION IS NOT EXERCISED BY OPTIONEE WITHIN
90 DAYS AFTER RETIREMENT THE OPTION WILL CEASE TO QUALIFY AS AN ISO AND WILL BE
TREATED AS NSO UNDER THE PLAN IF REQUIRED TO BE SO TREATED UNDER THE CODE.


 


(C)           IF OPTIONEE CEASES TO BE AN EMPLOYEE OF THE COMPANY OR A
SUBSIDIARY DUE TO CAUSE, ALL OF THE OPTION SHALL BE FORFEITED AND BECOME NULL
AND VOID IMMEDIATELY UPON SUCH CESSATION, WHETHER OR NOT THEN EXERCISABLE.  FOR
PURPOSES OF THIS SECTION 8(C) THE TERM “CAUSE” MEANS THE OCCURRENCE OF ONE OF
THE FOLLOWING EVENTS:  (I) THE COMMISSION OF A FELONY OR A CRIME INVOLVING MORAL
TURPITUDE OR THE COMMISSION OF ANY OTHER ACT OR OMISSION INVOLVING DISHONESTY,
DISLOYALTY OR FRAUD WITH RESPECT TO THE COMPANY OR ANY OF ITS SUBSIDIARIES;
(II) CONDUCT TENDING TO BRING THE COMPANY OR ANY OF ITS SUBSIDIARIES INTO
SUBSTANTIAL PUBLIC DISGRACE OR DISREPUTE; (III) SUBSTANTIAL AND REPEATED FAILURE
TO PERFORM DUTIES PROPERLY ASSIGNED OR AS REASONABLY DIRECTED, AS DETERMINED BY
THE COMPANY; (IV) GROSS NEGLIGENCE OR WILLFUL MISCONDUCT WITH

 

3

--------------------------------------------------------------------------------


 


RESPECT TO THE COMPANY OR ANY OF ITS SUBSIDIARIES; OR (V) BREACH OF DUTY OF
LOYALTY TO THE COMPANY OR ANY OF ITS SUBSIDIARIES OR OTHER ACT OF FRAUD OR
DISHONESTY WITH RESPECT TO THE COMPANY OR ANY OF ITS SUBSIDIARIES.


 


(D)           IF OPTIONEE CEASES TO BE AN EMPLOYEE OF THE COMPANY OR A
SUBSIDIARY FOR ANY REASON OTHER THAN DEATH, DISABILITY, RETIREMENT OR CAUSE,
(I) THE PORTION OF THE OPTION THAT WAS EXERCISABLE ON THE DATE OF SUCH CESSATION
SHALL REMAIN EXERCISABLE FOR, AND SHALL OTHERWISE TERMINATE AND BECOME NULL AND
VOID AT THE END OF, A PERIOD OF UP TO 90-DAYS AFTER THE DATE OF SUCH CESSATION,
BUT IN NO EVENT AFTER (X) THE OPTION GENERAL EXPIRATION DATE OR (Y) THE DAY
BEFORE THE DATE OPTIONEE BEGINS ENGAGING IN COMPETITION DURING SUCH 90-DAY
PERIOD UNLESS HE OR SHE RECEIVES WRITTEN CONSENT TO DO SO FROM THE BOARD OR THE
COMMITTEE, AND (II) THE PORTION OF THE OPTION THAT WAS NOT EXERCISABLE ON THE
DATE OF SUCH CESSATION SHALL BE FORFEITED AND BECOME NULL AND VOID IMMEDIATELY
UPON SUCH CESSATION.  IN THE EVENT OPTIONEE HAS ENTERED INTO AN EMPLOYMENT
CONTRACT WITH THE COMPANY, THE TERMINATION PROVISIONS OF THE EMPLOYMENT CONTRACT
WILL SUPERSEDE THE TERMS STATED IN SECTION 6(D) HEREIN.


 


(E)           UPON THE DEATH OF OPTIONEE PRIOR TO THE EXPIRATION OF THE OPTION,
OPTIONEE’S EXECUTORS, ADMINISTRATORS OR ANY PERSON OR PERSONS TO WHOM THE OPTION
MAY BE TRANSFERRED BY WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION, SHALL
HAVE THE RIGHT, AT ANY TIME PRIOR TO THE TERMINATION OF THE OPTION TO EXERCISE
THE OPTION WITH RESPECT TO THE NUMBER OF SHARES THAT OPTIONEE WOULD HAVE BEEN
ENTITLED TO EXERCISE IF HE WERE STILL ALIVE.


 


9.                                     TAX WITHHOLDING.  TO THE EXTENT THAT THE
RECEIPT OF THE OPTION, THIS AGREEMENT OR THE OPTION NOTICE, THE VESTING OF THE
OPTION OR THE EXERCISE OF THE OPTION RESULTS IN INCOME TO OPTIONEE FOR FEDERAL,
STATE OR LOCAL INCOME, EMPLOYMENT OR OTHER TAX PURPOSES WITH RESPECT TO WHICH
THE COMPANY OR ITS SUBSIDIARIES OR ANY AFFILIATE HAS A WITHHOLDING OBLIGATION,
OPTIONEE SHALL DELIVER TO THE COMPANY AT THE TIME OF SUCH RECEIPT, VESTING OR
EXERCISE, AS THE CASE MAY BE, SUCH AMOUNT OF MONEY AS THE COMPANY OR ITS
SUBSIDIARIES OR ANY AFFILIATE MAY REQUIRE TO MEET ITS OBLIGATION UNDER
APPLICABLE TAX LAWS OR REGULATIONS, AND, IF OPTIONEE FAILS TO DO SO, THE COMPANY
OR ITS SUBSIDIARIES OR ANY AFFILIATE IS AUTHORIZED TO WITHHOLD FROM THE SHARES
SUBJECT TO THE OPTION (BASED ON THE FAIR MARKET VALUE OF SUCH SHARES AS OF THE
DATE THE AMOUNT OF TAX TO BE WITHHELD IS DETERMINED) OR FROM ANY CASH OR STOCK
REMUNERATION THEN OR THEREAFTER PAYABLE TO OPTIONEE ANY TAX REQUIRED TO BE
WITHHELD BY REASON OF SUCH TAXABLE INCOME, SUFFICIENT TO SATISFY THE WITHHOLDING
OBLIGATION.


 


10.                               CAPITAL ADJUSTMENTS AND REORGANIZATIONS. THE
EXISTENCE OF THE OPTION SHALL NOT AFFECT IN ANY WAY THE RIGHT OR POWER OF THE
COMPANY OR ANY COMPANY THE STOCK OF WHICH IS AWARDED PURSUANT TO THIS AGREEMENT
TO MAKE OR AUTHORIZE ANY ADJUSTMENT, RECAPITALIZATION, REORGANIZATION OR OTHER
CHANGE IN ITS CAPITAL STRUCTURE OR ITS BUSINESS, ENGAGE IN ANY MERGER OR
CONSOLIDATION, ISSUE ANY DEBT OR EQUITY SECURITIES, DISSOLVE OR LIQUIDATE, OR
SELL, LEASE, EXCHANGE OR OTHERWISE DISPOSE OF ALL OR ANY PART OF ITS ASSETS OR
BUSINESS, OR ENGAGE IN ANY OTHER CORPORATE ACT OR PROCEEDING.


 


11.                               EMPLOYMENT RELATIONSHIP. FOR PURPOSES OF THIS
AGREEMENT, OPTIONEE SHALL BE CONSIDERED TO BE IN THE EMPLOYMENT OF THE COMPANY
AS LONG AS OPTIONEE HAS AN EMPLOYMENT RELATIONSHIP WITH THE COMPANY.  THE
COMMITTEE SHALL DETERMINE ANY QUESTIONS AS TO WHETHER AND WHEN THERE HAS BEEN A
TERMINATION OF SUCH EMPLOYMENT RELATIONSHIP, AND THE CAUSE OF SUCH

 

4

--------------------------------------------------------------------------------


 


TERMINATION, UNDER THE PLAN AND THE COMMITTEE’S DETERMINATION SHALL BE FINAL AND
BINDING ON ALL PERSONS.


 


12.                               NOT AN EMPLOYMENT AGREEMENT.  THIS AGREEMENT
IS NOT AN EMPLOYMENT AGREEMENT, AND NO PROVISION OF THIS AGREEMENT SHALL BE
CONSTRUED OR INTERPRETED TO CREATE AN EMPLOYMENT RELATIONSHIP BETWEEN OPTIONEE
AND THE COMPANY, ITS SUBSIDIARIES OR ANY OF ITS AFFILIATES OR GUARANTEE THE
RIGHT TO REMAIN EMPLOYED BY THE COMPANY, ITS SUBSIDIARIES OR ANY OF ITS
AFFILIATES FOR ANY SPECIFIED TERM.


 


13.                               NO RIGHTS AS STOCKHOLDER.  OPTIONEE SHALL NOT
HAVE ANY RIGHTS AS A STOCKHOLDER WITH RESPECT TO ANY SHARES COVERED BY THE
OPTION UNTIL THE DATE OF THE ISSUANCE OF SUCH SHARES FOLLOWING OPTIONEE’S
EXERCISE OF THE OPTION PURSUANT TO ITS TERMS AND CONDITIONS AND PAYMENT OF ALL
AMOUNTS FOR AND WITH RESPECT TO THE SHARES.  NO ADJUSTMENT SHALL BE MADE FOR
DIVIDENDS OR OTHER RIGHTS FOR WHICH THE RECORD DATE IS PRIOR TO THE DATE A
CERTIFICATE OR CERTIFICATES ARE ISSUED FOR SUCH SHARES OR AN UNCERTIFICATED
BOOK-ENTRY REPRESENTING SUCH SHARES IS MADE.


 


14.                               LEGEND.  OPTIONEE CONSENTS TO THE PLACING ON
THE CERTIFICATE FOR ANY SHARES COVERED BY THE OPTION OF AN APPROPRIATE LEGEND
RESTRICTING RESALE OR OTHER TRANSFER OF SUCH SHARES EXCEPT IN ACCORDANCE WITH
THE SECURITIES ACT OF 1933 AND ALL APPLICABLE RULES THEREUNDER.


 


15.                               NOTICES.  ANY NOTICE, INSTRUCTION,
AUTHORIZATION, REQUEST, DEMAND OR OTHER COMMUNICATIONS REQUIRED HEREUNDER SHALL
BE IN WRITING, AND SHALL BE DELIVERED EITHER BY PERSONAL DELIVERY, BY TELEGRAM,
TELEX, TELECOPY OR SIMILAR FACSIMILE MEANS, BY CERTIFIED OR REGISTERED MAIL,
RETURN RECEIPT REQUESTED, OR BY COURIER OR DELIVERY SERVICE, ADDRESSED TO THE
COMPANY AT THE COMPANY’S PRINCIPAL BUSINESS OFFICE ADDRESS TO THE ATTENTION OF
THE CORPORATE TAX DIRECTOR AND TO OPTIONEE AT OPTIONEE’S RESIDENTIAL ADDRESS AS
IT APPEARS ON THE BOOKS AND RECORDS OF THE COMPANY, OR AT SUCH OTHER ADDRESS AND
NUMBER AS A PARTY SHALL HAVE PREVIOUSLY DESIGNATED BY WRITTEN NOTICE GIVEN TO
THE OTHER PARTY IN THE MANNER HEREINABOVE SET FORTH.  NOTICES SHALL BE DEEMED
GIVEN WHEN RECEIVED, IF SENT BY FACSIMILE MEANS (CONFIRMATION OF SUCH RECEIPT BY
CONFIRMED FACSIMILE TRANSMISSION BEING DEEMED RECEIPT OF COMMUNICATIONS SENT BY
FACSIMILE MEANS); AND WHEN DELIVERED (OR UPON THE DATE OF ATTEMPTED DELIVERY
WHERE DELIVERY IS REFUSED), IF HAND-DELIVERED, SENT BY EXPRESS COURIER OR
DELIVERY SERVICE, OR SENT BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT
REQUESTED.


 


16.                               AMENDMENT AND WAIVER. EXCEPT AS OTHERWISE
PROVIDED HEREIN OR IN THE PLAN OR AS NECESSARY TO IMPLEMENT THE PROVISIONS OF
THE PLAN, THIS AGREEMENT MAY BE AMENDED, MODIFIED OR SUPERSEDED ONLY BY WRITTEN
INSTRUMENT EXECUTED BY THE COMPANY AND OPTIONEE.  ONLY A WRITTEN INSTRUMENT
EXECUTED AND DELIVERED BY THE PARTY WAIVING COMPLIANCE HEREOF SHALL WAIVE ANY OF
THE TERMS OR CONDITIONS OF THIS AGREEMENT.  ANY WAIVER GRANTED BY THE COMPANY
SHALL BE EFFECTIVE ONLY IF EXECUTED AND DELIVERED BY A DULY AUTHORIZED DIRECTOR
OR OFFICER OF THE COMPANY OTHER THAN OPTIONEE.  THE FAILURE OF ANY PARTY AT ANY
TIME OR TIMES TO REQUIRE PERFORMANCE OF ANY PROVISIONS HEREOF SHALL IN NO MANNER
EFFECT THE RIGHT TO ENFORCE THE SAME.  NO WAIVER BY ANY PARTY OF ANY TERM OR
CONDITION, OR THE BREACH OF ANY TERM OR CONDITION CONTAINED IN THIS AGREEMENT,
IN ONE OR MORE INSTANCES, SHALL BE CONSTRUED AS A CONTINUING WAIVER OF ANY SUCH
CONDITION OR BREACH, A WAIVER OF ANY CONDITION, OR THE BREACH OF ANY OTHER TERM
OF CONDITION.

 

5

--------------------------------------------------------------------------------


 


17.                               DISPUTE RESOLUTION.  IN THE EVENT OF ANY
DIFFERENCE OF OPINION CONCERNING THE MEANING OR EFFECT OF THE PLAN OR THIS
AGREEMENT, SUCH DIFFERENCE SHALL BE RESOLVED BY THE COMMITTEE.


 


18.                               GOVERNING LAW AND SEVERABILITY. THE VALIDITY,
CONSTRUCTION AND PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF DELAWARE WITHOUT REGARD TO ITS CONFLICTS OF LAW PROVISIONS.  THE
INVALIDITY OF ANY PROVISION OF THIS AGREEMENT SHALL NOT AFFECT ANY OTHER
PROVISION OF THIS AGREEMENT, WHICH SHALL REMAIN IN FULL FORCE AND EFFECT.


 


19.                               TRANSFER RESTRICTIONS. THE SHARES OF COMMON
STOCK SUBJECT TO THE OPTION GRANTED HEREBY MAY NOT BE SOLD OR OTHERWISE DISPOSED
OF IN ANY MANNER THAT WOULD CONSTITUTE A VIOLATION OF ANY APPLICABLE FEDERAL OR
STATE SECURITIES LAWS.  OPTIONEE ALSO AGREES (A) THAT THE COMPANY MAY REFUSE TO
CAUSE THE TRANSFER OF SHARES OF COMMON STOCK SUBJECT TO THE OPTION TO BE
REGISTERED ON THE APPLICABLE STOCK TRANSFER RECORDS IF SUCH PROPOSED TRANSFER
WOULD IN THE OPINION OF COUNSEL SATISFACTORY TO THE COMPANY CONSTITUTE A
VIOLATION OF ANY APPLICABLE SECURITIES LAW AND (B) THAT THE COMPANY MAY GIVE
RELATED INSTRUCTIONS TO THE TRANSFER AGENT, IF ANY, TO STOP REGISTRATION OF THE
TRANSFER OF THE SHARES OF COMMON STOCK SUBJECT TO THE OPTION.


 


20.                               SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL,
EXCEPT AS HEREIN STATED TO THE CONTRARY, INURE TO THE BENEFIT OF AND BIND THE
LEGAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS OF THE PARTIES HERETO.


 


21.                               COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED
IN ONE OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL FOR ALL
PURPOSES BUT ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE BUT ONE AND THE SAME
INSTRUMENT.


 


22.                               OPTION TRANSFER PROHIBITIONS.  THE OPTION
GRANTED TO OPTIONEE UNDER THIS AGREEMENT SHALL NOT BE TRANSFERABLE OR ASSIGNABLE
BY OPTIONEE OTHER THAN BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION, AND
SHALL BE EXERCISABLE DURING OPTIONEE’S LIFETIME ONLY BY HIM.


 


23.                               DEFINITIONS.  THE WORDS AND PHRASES DEFINED IN
THIS SECTION 23 SHALL HAVE THE RESPECTIVE MEANINGS SET FORTH BELOW THROUGHOUT
THIS AGREEMENT, UNLESS THE CONTEXT IN WHICH ANY SUCH WORD OR PHRASE APPEARS
REASONABLY REQUIRES A BROADER, NARROWER OR DIFFERENT MEANING.


 


(A)           “COMPETITION” MEANS OPTIONEE ENGAGING IN, OR OTHERWISE DIRECTLY OR
INDIRECTLY BEING EMPLOYED BY OR ACTING AS A CONSULTANT OR LENDER TO, OR BEING A
DIRECTOR, OFFICER, EMPLOYEE, PRINCIPAL, AGENT, STOCKHOLDER, MEMBER, OWNER OR
PARTNER OF, OR PERMITTING OPTIONEE’S NAME TO BE USED IN CONNECTION WITH THE
ACTIVITIES OF ANY OTHER BUSINESS OR ORGANIZATION WHICH COMPETES, DIRECTLY OR
INDIRECTLY, WITH THE BUSINESS OF THE COMPANY AS THE SAME SHALL BE CONSTITUTED AT
ANY TIME DURING THE PERIOD OPTIONEE WAS EMPLOYED BY OR AFFILIATED WITH THE
COMPANY.


 


(B)           “RETIREMENT” MEANS RETIREMENT AS DEFINED UNDER ANY COMPANY PENSION
PLAN OR RETIREMENT PROGRAM.


 


(C)           “SUBSIDIARY” MEANS A CORPORATION OR OTHER ENTITY OF WHICH
OUTSTANDING SHARES OR OWNERSHIP INTERESTS REPRESENTING 50% OR MORE OF THE
COMBINED VOTING POWER OF SUCH

 

6

--------------------------------------------------------------------------------


 


CORPORATION OR OTHER ENTITY ENTITLED TO ELECT THE MANAGEMENT THEREOF ARE OWNED
DIRECTLY OR INDIRECTLY BY THE COMPANY.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the Grant Date.

 

 

TUESDAY MORNING CORPORATION

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

Chief Financial Officer

 

 

 

Accepted:

 

 

 

 

 

 

 

 

 

 

 

 

Name of Optionee:

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

8

--------------------------------------------------------------------------------


 

Annex A

 

[To Be Attached]

 

--------------------------------------------------------------------------------